I fully concur in the rationale and ultimate decision with respect to all but one of the fifteen individual cases subject to our scrutiny in the case sub *Page 201 judice. Prior to expressing my dissent from the decision as to case No. 87CRB523, I wish to commend Judge Gwin for his efforts in the management, scheduling and directing the numerous hearings and conferences required by this case and compliment him for his well-reasoned majority opinion.
I nonetheless dissent with respect to the decision as it relates to case No. 87CRB523. I believe that having properly concluded that the individual defendants whose records were sealed by court order acquired a protected property/privacy right therein, due process requires that they be served notice in accordance with Civ.R. 4 prior to any ruling respecting the efficacy of the sealing order.
The return endorsement in case No. 87CRB523 demonstrates failure of delivery by certified mail. This failure of delivery is insufficient to complete service under Civ.R. 4.6(D). Due diligence on the part of the relator to locate this defendant, though sufficient to justify service by publication under Civ.R. 4.4, does not bear in the analysis of sufficiency of service by certified mail pursuant to Civ.R. 4.6(D).
I would delete case No. 87CRB523 from our judgment entry. *Page 202